Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 1 of 10

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSIGSIPPI
FILED
IN THE UNITED STATES DISTRICT COURT DEC 04 2020
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI sere
SOUTHERN DIVISION BY —___-__—dDEPUTY
JOSE HERNANDEZ PLAINTIFF
VS. CIVIL ACTION NO.: |: A0¢vZ bY LE-dte
INDUSTRIAL SPECIALISTS, LLC:
BRANDSAFWAY, LLC: CHEVRON U.S.A. INC.;
and JOHN AND JANE DOES 1-10 DEFENDANTS
COMPLAINT
(Jury Trial Demanded)

Plaintiff, JOSE HERNANDEZ, by and through his attorney of record, and file this
Complaint against INDUSTRIAL SPECIALISTS, LLC (hereinafter “Defendant Industrial”);
BRANDSAFWAY, LLC (hereinafter “Defendant BrandSafway”); CHEVRON U.S.A. INC.
(hereinafter “Defendant Chevron”); and JOHN AND JANE DOES 1-10 in support of this
Complaint, Plaintiffs would show unto this Honorable Court the following facts and matters,
to-wit:

PARTIES
1. Plaintiff, Jose Hernandez (hereinafter “Plaintiff Jose”) is an adult resident of Hidalgo
County, Texas who maintains his primary domicile at 1208 South 18 Street, Donna,

Texas 78537,

Nm

Defendant Industrial Specialists LLC is a Delaware corporation conducting business
in the State of Mississippi, with its principal place of business located in Cobb
County at 1325 Cobb International Drive, Kennesaw, Georgia 30152. The sole
member of this LLC is BrandSafway LLC located at the same address of 1325 Cobb
International Drive in Kennesaw, Georgia 30152. BrandSafway LLC is a Delaware

corporation conducting business in the State of Mississippi, with no listed members.

 
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 2 of 10

Process may be served upon said Defendant through its registered agent, CT
Corporation System, at 645 Lakeland East Drive, Suite 101, Flowood, Mississippi
39232 by any means provided by Rule 4 of the Mississippi Rules of Civil Procedure.

3. Defendant BrandSafway, LLC is a Delaware corporation conducting business in the
State of Mississippi, with its principal place of business located in Cobb County at
1325 Cobb International Drive, Kennesaw, Georgia 30152. Defendant has no listed
members, but the officers and directors of Defendant are listed at the same address of
1325 Cobb International Drive in Kennesaw, Georgia 30152. Process may be served
upon said Defendant through its registered agent, CT Corporation System, at 645
Lakeland East Drive, Suite 101, Flowood, Mississippi 39232 by any means provided
by Rule 4 of the Mississippi Rules of Civil Procedure.

4. Defendant Chevron U.S.A. Inc. is a Pennsylvania corporation conducting business in
the State of Mississippi, with its principal place of business located at 6001 Bollinger
Canyon Road, San Ramon, California 94583. Process may be served upon said
Defendant through its registered agent, CSC of Rankin County Inc., at Mirror Lake
Plaza; 2829 Lakeland Drive, Suite 1502, Flowood, Mississippi 39232 by any means
provided by Rule 4 of the Mississippi Rules of Civil Procedure.

5. Defendants John and Jane Does 1-10 are presently unknown and unidentifiable
culpable persons and/or entities, whether singular or plural, masculine or feminine,
individual or corporate, incorporated or unincorporated, and unlimited in any
number, who were negligent in any manner whatsoever causing injury to Plaintiff.

JURISDICTION AND VENUE
6. Pursuant to 28 U.S.C. $1332(a)(1), “The district courts shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 3 of 10

$75,000, exclusive of interests and costs, and is between - (1) citizens of different
States.” This court has subject matter jurisdiction because the amount in
controversy exceeds $75,000, exclusive of interest and costs. Further, diversity of
citizenship exists as the Plaintiff is a citizen of Texas and the Defendants, including
the named limited liability company Defendants, are citizens of Georgia and
California.

7. Venue is in this court pursuant to 28 U.S.C $1391.

FACTS

8. On or about April 26, 2018, Plaintiff was severely injured while working for Brock
Services, LLC, on a construction job in Jackson County, Mississippi.

9. Onor about April 26, 2018, Plaintiff was working in a safe and prudent manner on or
around the job site when a bucket of tools was lowered by an employee/agent of
Defendants on Plaintiff's head.

10. As a result of the lowered bucket, Plaintiff suffered injuries to his head, neck, back,
upper extremities and lower extremities, and body as a whole.

ll. The negligent actions and inactions by Defendants are the direct and proximate |
cause of the harm suffered by Plaintiff, including medical billing, pain and suffering,
and all other damages under applicable law.

CAUSES OF ACTION
I. Negligence
A. By Defendants Industrial and/or BrandSafway
12. Plaintiff hereby incorporate by reference the allegations contained in the above-

mentioned paragraphs.
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 4 of 10

13. Defendants Industrial and BrandSafway were guilty of negligent acts and/or

omissions which were the direct and/or proximate cause of the bucket striking

Plaintiff and the resulting damages to Plaintiff, in one or more of the following ways:

a.

Failure to properly screen the backgrounds of its employees to insure that
reasonably prudent laborers are employed at this site;

Defendants failure to exercise reasonable care afforded and owed to Plaintiff
while on the premises.

Defendants negligently failed to monitor the premises for potential dangers to
Plaintiff.

Defendants negligently failed to have sufficient warning signs or tape to
reasonably mark off the area.

Defendants failure to erect barricades in this area.

Defendants failure to properly secure the bucket and to control before
lowering.

Defendants failure to follows safety rules regarding securing and lowering
tools on a job site.

Defendants failure to install netting or other to catch falling objects before
they are able to strike workers below.

Defendants failure to keep proper lookout at all times.

Defendants failure to barricade area and to warn Plaintiff of bucket above
prior to bucket hung up and required manual release.

Other acts of negligence which may be discovered in the course of this

litigation.
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 5 of 10

14.

15.

16.

Vv.

18.

19.

20.

2).

22.

23.

As a direct and proximate result of the above mentioned negligence and breach of
Defendants Industrial and/or BrandSafway, Plaintiff was harmed.
B. By Defendant Chevron U.S.A. Inc.
Defendants failed to exercise reasonable care afforded and owed to Plaintiff while on
the premises.
Defendants negligently failed to monitor the premises for potential dangers to
Plaintiff.
Defendants failed to implement and or adhere to hazard prevention or control
regarding to safety over the premises.
Defendants failed to barricade the subject area on the premises.
C. By Defendant John and Jane Does 1-10
Plaintiff hereby incorporates by reference the allegations contained in the above-
mentioned paragraphs.
Defendant John and Jane Does 1-10 owed the same or similar duties to Plaintiff to
prevent the bucket from striking Plaintiff.
Defendant John and Jane Does 1-10 were negligent in the handling of the bucket and
said negligence proximately caused Plaintiff's injuries.
As a direct and proximate result of the above mentioned negligence and breach of
Defendant John and Jane Does 1-10, Plaintiff was harmed.

II. Negligent Supervision/Training
Plaintiff hereby incorporates by reference the allegations contained in the above-

mentioned paragraphs.
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 6 of 10

24. Defendants Industrial and/or BrandSafway and Defendant Chevron owed a duty to

25.

26.

27.

28.

29.

30.

31.

properly supervise and train all employees and guests, in the scope and course of
their employment including instruction and training on the use of reasonable safety
precautions while handling equipment and tasks.
Defendants Industrial and/or BrandSafway and Defendant Chevron failed to ensure
that its employees/guests followed company safety policies, procedures, and industry
practices to prevent the injuries suffered by Plaintiff.
Defendants Industrial and/or BrandSafway and Defendant Chevron breached its duty
by failing to properly instruct, train, or supervise personnel to keep the bucket under
reasonable and proper control and provide warnings.
At all relevant times, Defendants John and Jane Does 1-10, were employees/ guests of
Defendants Industrial and/or BrandSafway and Defendant Chevron, and were acting
within the course and scope of their employment.
Plaintiff was directly injured by Defendants Industrial and/or BrandSafway's and
Defendant Chevron’s breach of its above-listed duties.
Defendants Industrial and/or BrandSafway and Defendant Chevron’s breach of duty
was a direct and proximate cause of the harm suffered by Plaintiff and but for this
negligent conduct, the harm suffered by Plaintiff would have been avoided.

Ill. Negligent Infliction of Emotional Distress
Plaintiff hereby incorporates by reference the allegations contained in the above-
mentioned paragraphs.
Defendants’ negligent conduct was extreme and outrageous and said outrageous

conduct caused Plaintiff severe emotional distress.
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 7 of 10

32. Defendants were negligent in part because Defendants knew or had reason to know
of facts that created a high risk of harm to Plaintiff and negligently proceeded to act
in conscious disregard of, or in extreme indifference to, that risk.

33. Due to the negligent conduct of Defendants, Plaintiff suffered and continues to suffer
severe physical and emotional damage.

IV. Respondeat Superior

34. Plaintiff hereby incorporates by reference the allegations contained in the above-
mentioned paragraphs.

35. At all relevant times, all its employees/agents, including Defendants John and Jane
Doe 1-10 were performing work which benefited the Defendants.

36. Defendants John and Jane Doe 1-10 were at all relevant times acting within the scope
and course of their duties as employees of the Defendants.

37. Based on the facts and circumstances then and there existing, Defendants are
vicariously liable for the negligent conduct of their employees which caused injury to
Plaintiff.

PUNITIVE DAMAGES

38. Plaintiff hereby incorporates by reference the allegations contained in the above-
mentioned paragraphs.

39. The actions of the Defendants constitute gross negligence and/or reckless disregard
for Plaintiff's safety.

40. Upon information and belief, Defendants Industrial and/or BrandSafway were grossly
negligent in the creation and maintenance of the job site in question. Defendant
failed to have proper warning signs in place to mark off unsafe areas that would

prevent workers from being injured. Defendants’ employees (and by extension
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 8 of 10

Defendants themselves) were recklessly inattentive to the presence of other workers
on the job site, including Plaintiff.

41. Defendant Chevron played a key role in the gross negligence and/or reckless
disregard that resulted in Plaintiff's injury. Defendant Chevron failed to ensure that
the work being done at its facility was done in a reasonably safe manner. Defendant
Chevron was recklessly inattentive in failing to take affirmative steps to remedy the
dangerous work site.

42. As a result of this reckless inattention on the part of all Defendants, Plaintiff was
struck in the head with a bucket that was being lowered and maneuvered with no
regard for the danger It posed to Plaintiff on a job. site that was not being properly
managed by the owner of said job site.

43. At all times pertinent hereto, and with respect to all aforementioned causes of action,
Defendants were grossly negligent and acted willfully, wantonly and in reckless
disregard for the safety of Plaintiff and all at the jobsite.

44. Punitive damages are appropriate to punish the Defendants for their previously
mentioned wrongful conduct and to deter Defendants from engaging in said
wrongful conduct giving rise to this cause of action.

DAMAGES
WHEREFORE, PREMISES CONSIDERED, Plaintiff, JOSE HERNANDEZ, demands
judgment from INDUSTRIAL SPECIALISTS, LLC; BRANDSAFWAY, L.L.C.; CHEVRON U.S.A.
INC.; and JOHN AND JANE DOES 1-10, and requests this Honorable Court to grant relief as
follows:
a. Economic and non-economic damages in an amount provided by law and to

be supported by evidence at trial;
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 9 of 10

d.

Compensatory damages for pain and suffering, emotional and mental anguish,
and loss of enjoyment of life in an amount to be determined at trial;

At all times pertinent hereto, and with respect to all aforementioned causes of
action, Defendants were grossly negligent and acted willfully, wantonly and
in reckless disregard for the safety of Plaintiff. Punitive damages are
appropriate in order to punish the Defendants for their previously mentioned
wrongful conduct and to deter Defendants from engaging in said wrongful
conduct giving rise to this cause of action;

Reasonable attorney’s fees, litigation expenses, expert witness fees, and cost
of this litigation, together with all cost of court; and

Past and future medical expenses/billing;

Past and future pain and suffering;

Past and future mental anguish and emotional distress;

Past and future lost wages;

Pre-judgment and post-judgment interest; and

Any other relief to which Plaintiff may be justly and properly entitled, all

within an amount within the jurisdiction of this Court.

45. That all matters prayed for that are triable by jury, be tried by a jury.

This the ___ day of November, 2020.

Respectfully Submitted,

   

JOSE HERNA iff

 

B D M. Gibbs
Case 1:20-cv-00364-LG-JCG Document1 Filed 12/04/20 Page 10 of 10

ATTORNEYS FOR PLAINTIFF:

Darryl M. Gibbs, Esq. (MSB #100232)
K. Caroline Boyd, Esq. (MSB #105802)
Chhabra & Gibbs, P.A.

120 North Congress Street, Suite 200
Jackson, Mississippi 39201
Telephone: (601) 948-8005
Facsimile: (601) 948-8010

dgibbs@cglawms.com
cboyd@cglawms.com

John D. Giddens (MSB #9357)
John D. Giddens, P.A.

226 N. President St.

Jackson, MS 39201
Telephone: (601) 355-2022
Facsimile: (601) 355-0012

john@law-inc.com

10
